ORDER
PER CURIAM.
Movant appeals after a jury trial from conviction on charges of property damage, § 569.120 RSMo 1986; peace disturbance, § 574.010 RSMo 1986; littering § 577.070 RSMo 1986; and littering via carcasses; § 577.076 RSMo 1986. The sole issue on appeal is sufficiency of evidence to support *811a judgment of conviction. The only question of fact was whether the state proved defendant was the culprit. A witness testified that he saw defendant commit the charged crimes. Credibility and weight of the evidence are for the jury and the trial court. No error of law appears. An extended opinion would have no precedential value. We affirm in accordance with Rule 30.25(b).